Citation Nr: 9928232	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1979 to March 
1981.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an October 1994 
rating decision of the New Orleans, Louisiana Regional Office 
(hereinafter "the RO") which, in pertinent part, denied 
service connection for a right knee disorder.  In June 1997, 
the Board remanded this appeal to the RO to obtain private 
and/or Department of Veterans Affairs (hereinafter "VA") 
treatment records and to afford the veteran a VA orthopedic 
and rheumatologic examination.  In October 1998, the Board 
again remanded this appeal to the RO to afford the veteran a 
VA orthopedic and rheumatologic examination.  The veteran has 
been represented throughout this appeal by the Disabled 
American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  There is no competent evidence linking the veteran's 
present right knee disorder to his period of service.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a right 
knee disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991). See 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-
611 (1992).  If a claim is not well-
grounded, the Board does not have the 
jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for a right knee disorder.  The Board notes that 
the accredited representative has requested that this case be 
remanded in order to schedule the veteran for an additional 
VA examination.  The Board observes that pursuant to the 
Board's July 1997 remand instructions, the veteran was 
scheduled for a VA orthopedic examination in July 1997.  
There was a notation in the record that the veteran failed to 
report for the scheduled examination.  Additionally, 
following the Board's October 1998 remand instructions, the 
veteran was specifically notified by the RO that he would be 
scheduled for a VA examination and that if he failed to 
report for the examination without good cause, his claim 
might be denied.  The veteran was scheduled for a VA 
orthopedic examination in December 1998.  The veteran again 
failed to report for the examination.  The Board observes 
that the Court has held that the VA's duty to assist the 
veteran in the proper development of his claim is "not 
always a one-way street" and that the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) and Olson v. Principi, 3 Vet.App. 480, 483 (1993).  
As discussed below, the Board finds that the veteran's claim 
is not well-grounded and that, therefore, there is no further 
duty to assist the veteran with development of his claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

The veteran's service medical records indicate that he was 
seen in August 1979 with complaints that his knees had been 
"bad" for five years.  He complained of pain.  An 
additional August 1979 treatment entry related an assessment 
which included leg strain.  A May 1980 entry noted that the 
veteran complained of pain in the right knee.  The assessment 
was the need to rule out chondromalacia and strain.  An 
additional May 1980 entry related an assessment of possible 
slight strain and a June 1980 entry noted an assessment of 
strain of the right knee.  A subsequent June 1980 entry 
indicated an assessment of the need to rule out an injury to 
the medial meniscus and to the medial lateral muscles.  A 
June 1980 X-ray, as to the veteran's right knee, was noted to 
be negative.  A June 1980 consultation report indicated an 
impression of chondromalacia of the right knee.  Further June 
1980 treatment entries also noted assessments of 
chondromalacia.  

The veteran continued to receive treatment for a right knee 
disorder.  An August 1980 treatment entry noted that there 
were multiple entries in the record for treatment of the 
veteran for right knee pain.  The impression was chronic 
right knee pain, diagnosed as chondromalacia.  A September 
1980 consultation report indicated a diagnosis of 
chondromalacia of the patella of the right knee.  Additional 
September 1980 treatment entries related assessments of 
chondromalacia of the right knee and chronic chondromalacia.  
An October 1980 entry noted an impression which included of 
chondromalacia of the right knee with secondary quad atrophy.  
An October 1980 medical report noted that the veteran had 
symptoms in the right knee consisting of pain, swelling and 
giving way.  It was noted that the veteran remembered no 
specific injury to the knee other than a fall in May 1980.  
The diagnosis was chondromalacia, patella, right knee, 
existed prior to service.  A December 1980 entry reported an 
assessment of chronic chondromalacia of the patella of the 
right knee.  The March 1981 separation examination included a 
notation that the veteran's lower extremities were normal.  
Pursuant to such examination, the veteran did check off that 
he had a bone, joint or other deformity.  

Private treatment records from the E. A. Conway Medical 
Center and the E. A. Conway Memorial Hospital, dated from 
October 1990 to January 1994, indicated that the veteran was 
treated for several disorders.  VA treatment records dated 
from November 1993 to February 1994 referred to continued 
treatment.  A February 1994 VA discharge summary noted that 
the veteran had weakness of the right lower extremity for 
which he used a cane for ambulation.  It was reported that 
such was from a right leg injury while in service.  The 
diagnoses referred to other disorders.  

The veteran underwent a VA general medical examination in 
March 1994.  The examiner noted that the veteran was an 
extremely poor historian and that he was mired in details 
rather than the general picture.  The veteran indicated that 
in the 1980s, during service, he was carrying a load of 
camouflage down a hill and slipped with his right knee giving 
out on him.  He reported that prior to getting out of 
service, he was on physical therapy, on a brace for five 
months, on crutches for eight months and in a cast for three 
months.  The veteran indicated that a medical board found 
that he had chondromalacia of the knee and that his knee was 
rubbing against the cartilage.  He reported that he had 
trouble with the right knee ever since such injury and noted 
that he could not "control" the right knee.  It was noted 
that the veteran walked with a cane "in the right upper 
extremity".  

The examiner reported that the veteran had post-traumatic 
arthritis of the right knee with associated ankle drop.  It 
was reported that there were no reflexes on the right and 
that the veteran could not "move the right leg".  The 
veteran indicated that he could not stand on the right leg 
for any length of time, but walking was actually less 
painful.  The examiner noted that there was no evidence of 
swelling, but that there was complete ankle drop.  The 
diagnoses included arthritis of the right knee, post-
traumatic; diffuse neurological disease of the right lower 
extremity with ankle drop and loss of reflexes; and 
neurasthenia.  A March 1994 radiological report, as to the 
right knee, indicated an impression of minimal narrowing of 
the medial portion of the right knee joint space.  

VA treatment records dated from September 1994 to July 1995 
indicated that the veteran continued to receive treatment for 
multiple disorders.  A September 1994 discharge summary noted 
that the veteran walked with a limp because of an old injury 
to his right leg.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
claimed right knee disorder became manifest or otherwise 
originated during his period of service or that arthritis was 
manifested within one year of service separation.  The Board 
notes that the veteran's service medical records indicate 
that he was treated for variously diagnosed right knee 
disorders.  An August 1979 entry noted that the veteran had 
complaints that his knees had been "bad" for five years.  
The Board notes that the veteran entered service in August 
1979.  An additional August 1979 treatment entry related an 
assessment of right leg strain.  A June 1980 entry indicated 
an assessment of the need to rule out an injury to the medial 
meniscus and to the medial lateral muscles.  Additional June 
1980 entries related impressions of chondromalacia of the 
right knee.  The veteran continued to receive treatment for 
variously diagnosed right knee disorders during his period of 
service including chronic chondromalacia, chronic right knee 
pain and chondromalacia of the right knee with secondary quad 
atrophy.  An October 1980 medical board report indicated an 
assessment of chondromalacia, patella, right knee, existed 
prior to service.  The March 1981 separation examination 
included a notation that the veteran's lower extremities were 
normal.  

The Board observes that the first clinical indication of a 
right knee disorder, subsequent to the veteran's period of 
service, was pursuant to a February 1994 VA discharge 
summary, almost thirteen years after the veteran's separation 
from service, which noted that the veteran had weakness of 
the right lower extremity for which he used a cane for 
ambulation.  It was reported that such was from a leg injury 
while in service.  The diagnoses did not refer to a right 
knee disorder.  The Board observes that the reference to 
weakness of the right lower extremity from a leg injury 
during service was apparently based solely on a history 
provided by the veteran.  The Board notes that the Court has 
held that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grotveit v. Brown, 5 
Vet.App. 91 (1993) requirement.  The Board also observes that 
although an examiner can render a current diagnosis based on 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  The Board notes that there is no 
indication that the examiner, pursuant to the February 1994 
VA discharge summary, reviewed the record prior to noting 
such history.  Additionally, as noted above, a right knee 
disorder was not specifically diagnosed pursuant to such 
report.  

The Board observes that the first actual reference to a 
diagnosed right knee disorder, subsequent to the veteran's 
period of service, was pursuant to a March 1994 VA general 
medical examination report.  At that time, the veteran 
indicated that he had slipped with his right knee giving out 
on him during service in the 1980s.  He reported that a 
medical board had found that he had chondromalacia of the 
knee and that his knee was rubbing against the cartilage.  
The veteran indicated that he had trouble with the right knee 
ever since such injury.  The diagnoses included arthritis of 
the right knee, post-traumatic and diffuse neurological 
disease of the right lower extremity with ankle drop and loss 
of reflexes.  A September 1994 VA discharge summary noted 
that the veteran walked with a limp because of an old injury 
to the right leg.  

The Board observes that the veteran has alleged in statements 
on appeal that his claimed right knee disorder originated 
during his period of service.  He specifically alleges that 
his present right knee disorder was incurred as a result of 
an injury to his right knee during service.  However, the 
veteran is not competent, as a lay person, to assert that a 
relationship exists between his period of service and such 
disorder or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board observes 
that it is certainly within the province of the veteran to 
report that he suffered from a right knee disorder during his 
period of service.  However, the credible and competent 
evidence of record does not adequately relate the existence 
of the current diagnosed right knee disability to the 
veteran's period of service.  Gregory v. Brown, 8 Vet.App. 
563 (1996).  The Board notes that the probative medical 
evidence simply fails to indicate any relationship or nexus 
between such disorder and the veteran's period of service.  
See Caluza.  Further, there are no physician statements or 
treatment reports of record which reasonably demonstrate such 
relationship.  Additionally, the Board notes that pursuant to 
Board remands in June 1997 and October 1998, the RO attempted 
to schedule the veteran for VA orthopedic examinations.  The 
veteran failed to appear for the examinations.  See Wood and 
Olson.  Therefore, the Board is forced to decide the 
veteran's claim based on the evidence of record.  

In the absence of sufficiently probative evidence 
establishing that the present right knee disorder originated 
during the veteran's period of service, or within one year of 
service separation, the Board concludes that the veteran's 
claim for service connection for a right knee disorder is not 
plausible and, therefore, not well-grounded.  Further, the 
Board finds the information provided in the statement of the 
case and other correspondence from the RO sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  Moreover, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  




ORDER

Service connection for a right knee disorder is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

